Case 0:18-cv-61047-UU Document 276 Entered on FLSD Docket 09/13/2019 Page 1 of 1
                                                                                       FILED BY <
                                                                                                >--'q
                                                                                                  - ïx           D.c.

                                                                                             SEF 13 2219
                                                                       Sept.6,19            ANGEI..A E.NOBLE
   Clerkofthe Court                                                    Donald W arre Reavescl-ERKUS DISIc'r
                                                                                           s.o.oF/l  .k.-MIAMi
   US DistrictCourt                                                     223 W ildwood
   400 N.M iam iAve                                                     Anniston,AL36207
   M iam i,FL33128                                                      256-310-9535

   RE:USA v USStem CellClinic& others,case 18-cv-61047

   DearU.S.DistrictJudge Ursala Ungaro,

     Ihave beeninformed by USStem Cell,Inc.ofyourOrderand IrijunctionthatprohibitsUSStem Cell,
   Inc*'USStem CellClinic#LLC#and othersfrom receiving,processing,and distributing SVF Product;am ong
   otheractions.ThisOrderalso includesthe destroying of''ALL''SVF Products.

     Asa patientw ith my personalstem cellsbanked w ith US Stem Cell,Inc.Ihave avery personalinterest
   inYourOrderand Injunction.
     Ihave no idea the num berof individuals'Iives that have been saved or greatl
                                                                                y im proved by this
   com pany'sStem Cellprocedure being adm inistered to them,butIcan speakformy ow n experience.
     Iam a 49 yearold heartpatientwith only 15% heartfunction.Ihave been in thiscondition forover5
   years.Ihave congestive hear'
                              tfailure and am underthe care ofa greatteam ofdoctorsatUAB/Kirklin
   Clinic,Birm ingham ,AL.Iam on around 15 diserentm edications.
      M any days my goalhas been to getoutofbed,geta showerand fix myselfsom ething to eat.On a
   good day Iwasableto pickm ydaughterup aflerschool.
     In June of2018 1tried to getapproved to participate in a Stem CellClinicalTrialatUAB Birm ingham,
   AL.Iwasrejectedbecausethestem cellswerebeingadministeredthoughaheartcathwithprobesbeing
   putin variousareasofthe heart.My hearthasverythinareasandtheywereafraidthatitwould rupture
   and Iwould bleed to death.
    Aftervery m uch research,my motherfound U.S.Stem Cell,Inc.Ihad my stem cellremoval,processing
   and injectiondoneonAug.1,2018.Threedaysaftermyinjection,myhandswereno Iongerpurple,
   cold,and hurting aIIthe tim e.The circulation had com e backinto my hands!!!By theend of3 weeksmy
   breathing and energy levelhad im proved.lcontinued to im prove through the nextseveralm onths.ln
   Oct,2018 1 wasable to walk mydaughteroutontothe footballfieldforHomecom ing.My Iife has
   drastically im proved.

     Ididhavemystem cellsbanked,lhadanotherinjectioninMarch,2019.Iam now abletoattendchurch
   andotherevents.IfeelIike Iam Iivingagain insteadofjustexisting.
      PLEASE reconsideryourOrderand don'ttake awaythisopportunityfrom m eand m any othersto have
   a betterquality ofIife,thatcan be achieved NO otherway.

                                                          Thankyou,
